Case: 13-10176          Document: 00512529647              Page: 1   Date Filed: 02/11/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT     United States Court of Appeals
                                                        Fifth Circuit

                                                                                         FILED
                                                                                    February 11, 2014
                                               13-10176
                                                                                      Lyle W. Cayce
                                                                                           Clerk
In the Matter of:          CRUSADER ENERGY GROUP, INCORPORATED,

                                                          Debtor

---------------------------------------------------------------------

EARTHWISE ENERGY, INCORPORATED,

                                                          Appellant

v.

CRUSADER ENERGY GROUP, INCORPORATED,

                                                          Appellee




                      Appeal from the United States District Court
                           for the Northern District of Texas
                              USDC No. 3:12-CV-00107-F


Before JOLLY, HIGGINBOTHAM, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
        Earthwise Energy appeals the district court’s grant of summary
judgment for Crusader Energy Group in this title dispute over oil and gas


        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-10176    Document: 00512529647     Page: 2   Date Filed: 02/11/2014



                                 No. 13-10176
leases in north Texas.     Earthwise Energy contends the court erred in
concluding that the assignment from Gulftex Operating, Inc. to Earthwise of
certain interests in oil and gas leases did not include the disputed interests
Gulftex had formerly conveyed to Crusader Energy Group.
      Our review of a grant of summary judgment is de novo. Greenwood 950,
L.L.C. v. Chesapeake Louisiana, L.P., 683 F.3d 666, 668 (5th Cir. 2012). We
also conduct de novo review of the district court’s interpretation of a contract
and its determination of whether a contract is ambiguous. Id. The parties are
familiar with the facts of this case. We have considered the district court’s
decision, the briefing, and the oral arguments. For the reasons expressed by
the district court in its thorough and well-reasoned opinion, we AFFIRM.




                                       2